Little, J.,
dissenting. While conceding that the General Assem-. bly may, without regard to the population of a particular city, es- - tablish a city court, I must dissent from so much of the judgment rendered in this case by my brethren as rules that the General As*452sembly may prescribe that a writ of error shall lie directly from such a court to the Supreme Court. In respect to the last proposition in the first headnote I have to say that, for the reasons which I gave in the opinion rendered in the case of Wight v. Wolff, 112 Ga. 169, the constitutional provision which authorizes a writ of error from certain city courts contemplates that it shall issue only from a city court established in a place which is a city in, fact, and not one which is a city only in name. The latter the General Assembly may create; the former it can not. While it may incorporate a place of ten inhabitants and call it a city, such a place, even after it is incorporated, is not a city except for legislative purposes, and the provision of the constitution prescribing from what city courts a writ of error will lie directly to this court deals with such cities as are real cities and not mere nominal cities. The superior courts of this State are the only courts which by the constitution are invested with general original jurisdiction over all classes of cases. From these writs of error lie directly to this court. They do not lie directly from all city courts; and in giving the right of a direct bill of exceptions to suitors in certain city courts the constitution, without any doubt, as I think, prescribes that those city courts whose judgments may thus be directly reviewed are only those established in cities where the volume of business is large and the rights of suitors therein would be delayed if the ordinary remedies of certiorari and appeal were the exclusive methods by which their judgments might be reviewed; and in restricting this right to a writ of error, having this object in view, the constitution designates that the writ shall lie in those cases only where the cities in which they are established bear at least some resemblance to the leading cities in this State, both in population and business importance, to wit: Atlanta and Savannah. To say that the writ shall lie from any city court established in a place which the legislature has made a city for legislative purposes is, in my opinion, an erroneous construction of the constitutional provision. Not only so, but its effect is to take away the rightful jurisdiction of the superior court to correct by certiorari and appeal errors which may have been committed in such courts, and to impose upon the Supreme Court a burden never contemplated by the framers of the constitution.